DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Information Disclosure Statement
The information disclosure statements (IDS) submitted were filed before the mailing date of the Non-final office action. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert, denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir.1995). See MPEP 2004.
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have 
The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references and give the burden to the applicant  to proof which cited references is closest to the claimed invention.
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. (US 2013/0195544) in view of Roseen (US 5,361,598).
	Per claim 1, Sanders teaches an adiabatic body comprising: a first plate (.004) to have a first temperature; a second plate (9.024) to have a second temperature different than the first temperature; a seal (9.044) configured to seal the first plate and the second plate and to provide an inner space (space between 9.004 and 93024 as shown in figure 9 of Sanders), and the inner space is to be provided in a vacuum state; and a shielding part (9.054) configured to provide an adiabatic effect, and the shielding part is disposed outside the inner space (see figure 9 of Sanders) but fails to explicitly teach the body being an vacuum adiabatic body and the inner space is provided in a vacuum state.
	However, Roseen teaches a domestic refrigerator being a vacuum adiabatic body (10) and an inner space (14) being provided in a vacuum state (col. 2, lines 50-53) for increased efficiency (col. 2, lines 19-20).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a vacuum adiabatic body and inner space being provided in a vacuum state, as taught by Roseen in the invention of Sanders, in order to advantageously increase the efficiency of the refrigerator.
	Per claim 2, Sanders, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Sanders, as modified, teaches  comprising a 
	Per claim 3, Sanders, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Sanders, as modified, teaches comprising a conductive resistance sheet (9.042) configured to reduce heat transfer between the first plate and the second plate, wherein the shielding part (9.054) is disposed at an exterior of the conductive resistance sheet (see figure 9).
	Per claim 4, Sanders, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Sanders, as modified, teaches wherein the shielding part is a structure having porous material (“a gasket or foam tape”, para. 0090).
	Per claim 5, Sanders, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Sanders, as modified, teaches wherein the shielding part (9.054) is a separate adiabatic structure (see figure 9).
	Per claim 6, Sanders, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Sanders, as modified, teaches wherein the shielding part is a gasket (“a gasket”, para. 0090).
	Per claim 7, Sanders, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Sanders, as modified, teaches a peripheral adiabatic body (9.042) configured as a portion of the vacuum adiabatic body, and at least one portion of the shielding part to be fixed to the peripheral adiabatic body (see figure 9 showing 9.054 fixed to 9.042).
Per claim 8, Sanders, as modified, meets the claim limitations as disclosed in the above rejection of claim 7.  Further, Sanders, as modified, teaches wherein the peripheral adiabatic body (9.042) includes a groove (groove in which 9.054 is seated), and the shielding part is to be fixed to the groove (see figure 9).
	Per claim 9, Sanders, as modified, meets the claim limitations as disclosed in the above rejection of claim 7.  Further, Sanders, as modified, teaches wherein an end of the peripheral adiabatic body (9.042) is provided in a pocket (pocket formed by “bent segments”, para. 0090), and the shielding part is fixed to a top of the peripheral adiabatic body (see figure 9).
	Per claim 11, Sanders, as modified, meets the claim limitations as disclosed in the above rejection of claim 7.  Further, Sanders, as modified, teaches the peripheral adiabatic body.
In regards to the recitation “is a previously formed separate molded product”; the examiner is interpreting the limitations as a product by process and per MPEP 2113, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”.  Since the product in the product by process claim is the same as the prior art of Sanders, as modified, the claim is unpatentable even though the prior product was made by a different process.
Claims 12 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. (US 2013/0195544) in view of Roseen (US 5,361,598) as applied to the claims above and further in view of  Smale et al. (US 2007/0204648).
Per claim 12, Sanders, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Sanders, as modified, fails to explicitly teach a hinge, wherein at least one portion of the hinge is fastened to the peripheral adiabatic body.  
However, Smale teaches a household refrigerator wherein a hinge (118) is fastened to a peripheral adiabatic body (see annotated figure below of figure 7) for aiding maintenance and repair of the refrigerator (para. 0038).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a hinge fastened to a peripheral adiabatic body, as taught by Smale in the invention of Sanders, as modified, in order to advantageously aid the maintenance and repair of the refrigerator (para. 0038).

    PNG
    media_image1.png
    436
    704
    media_image1.png
    Greyscale

Per claim 20, Sanders, as modified, meets the claim limitations as disclosed in the above rejection of claim 12.  Further, Sanders, as modified, fails to explicitly teach wherein the peripheral adiabatic body includes a support portion to accommodate the at least one portion of the hinge.
	However, Smale teaches a household refrigerator wherein a peripheral adiabatic body (see annotated figure below of figure 7 of Smale) includes a support portion (see annotated figure below of figure 7 of Smale) to accommodate a portion of a hinge (118) for aiding maintenance and repair of the refrigerator (para. 0038).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide  a peripheral adiabatic body includes a support portion to accommodate 

    PNG
    media_image2.png
    524
    807
    media_image2.png
    Greyscale

	Per claim 21, Sanders, as modified, meets the claim limitations as disclosed in the above rejection of claim 12.  Further, Sanders, as modified, fails to explicitly teach wherein the peripheral adiabatic body includes a hole, and the at least one portion of the hinge is to be inserted in the hole.
	However, Smale teaches a household refrigerator wherein a peripheral adiabatic body (see annotated figure directly above) includes a hole (hole accommodating 118), and the at least one portion of the hinge is to be inserted in the hole (see figure 7 of Smale) for aiding maintenance and repair of the refrigerator (para. 0038).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a peripheral adiabatic body including a hole, and at least one .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. (US 2013/0195544) in view of Roseen (US 5,361,598) and Smale et al. (US 2007/0204648) as applied to the claims above and further in view of Kim et al. (US 2016/0356542).
	Per claim 16, Sanders, as modified, meets the claim limitations as disclosed in the above rejection of claim 12.  Further, Sanders, as modified, teaches the hinge and vacuum adiabatic body fails to explicitly teach wherein the hinge includes a hinge shaft, wherein the hinge shaft is disposed outside of the vacuum adiabatic body.
	However, Kim teaches a household refrigerator wherein a hinge (100) includes a shaft (400), wherein the shaft (400) is disposed outside of an adiabatic body (10) (see figure 2) for supporting a door to the adiabatic body (para. 0034).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a hinge including a shaft, wherein the shaft is disposed outside of an adiabatic body, as taught Kim in the invention of Sanders, as modified, in order to advantageously provide support for a door of the adiabatic body (para. 0034).
	When the Kim hinge shaft disposed outside the adiabatic body is combined with the vacuum adiabatic body of Sanders, as modified, the result is wherein the hinge shaft is disposed outside of the vacuum adiabatic body, as claimed.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. (US 2013/0195544) in view of Roseen (US 5,361,598), Smale et al. (US 2007/0204648), and Kim et al. (US 2016/0356542) as applied to the claims above and further in view of Do (US 5,694,789).
Per claim 19, Sanders, as modified, meets the claim limitations as disclosed in the above rejection of claim 16.  Further, Sanders, as modified, fails to explicitly teach wherein a torsion spring is inserted into the hinge shaft.  However, Do teaches a household refrigerator wherein a torsion spring (28) is inserted into a hinge shaft (24d) for preventing cooled air from discharging out of the refrigerator (col. 1, lines 10-12 of Do).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a torsion spring inserted into a hinge shaft, as taught by Do in the invention of Sanders, as modified, in order to advantageously prevent cooled air from discharging out of the refrigerator (col. 1, lines 10-12 of Do).
Claims 22-23 rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. (US 2013/0195544) in view of Roseen (US 5,361,598) as applied to the claims above and further in view of Kim et al. (US 2014/0132142).
	Per claim 22 and 23, Sander, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Sanders, as modified, fails to explicitly teach an expanding part provided on the shielding part, the expanding part having additional adiabatic material (claim 22), wherein the expanding part has a first portion and a second portion that is larger than the first portion the second portion is to contact the shielding part, and the first portion is to not contact the shielding part (claim 23). 
. 

    PNG
    media_image3.png
    366
    998
    media_image3.png
    Greyscale


Allowable Subject Matter
Claims 10, 13-15, 17-18, and 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763